Citation Nr: 0412083	
Decision Date: 05/10/04    Archive Date: 05/19/04

DOCKET NO.  99-01 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for herniated nucleus 
pulposus, L5-S1, with radiculopathy, currently evaluated as 
20 percent disabling

2.  Entitlement to an increased rating for traumatic 
arthritis of the lumbar spine, currently evaluated as 10 
percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to January 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1998 rating decision issued by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A hearing was held at the RO in 
December 2003 before the undersigned Veterans Law Judge.

The veteran's appeals are remanded to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify the 
veteran if further action is required.


REMAND

The December 2003 hearing transcript reflects that the 
veteran indicated that he received treatment for his service-
connected spine disability from VA.  VA treatment records are 
not of record and should be obtained.  See 38 C.F.R. 
§ 3.159(c)(2) (2003).  

Furthermore, the evidence of record shows that the veteran 
has degenerative disease of the thoracic and cervical spines.  
Correspondence and the December 2003 hearing transcript 
reflect that the veteran contends, in asserting that he is 
entitled to a higher disability rating, that his thoracic and 
cervical spine conditions should be considered as part of his 
service-connected lumbar spine condition.  For this reason, 
the Board concludes that the veteran should be afforded a VA 
examination before his claim can be properly evaluated.  See 
Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) 
v. Derwinski, 1 Vet. App. 121, 124 (1991).

Finally, the Board notes that the veteran filed a timely 
Notice of Disagreement (NOD) in March 2003 with the February 
2003 determination that found that he was not entitled to a 
TDIU rating.  See 38 C.F.R. § 20.302 (2002).  In July 2003, 
the veteran was sent a letter, which notified the veteran of 
the evidence already of record and that evidence was needed 
which showed that he was not able to secure or follow 
substantially gainful employment as the result of his service 
connected disability alone.  A Statement of the Case (SOC) 
has not been sent to the veteran regarding this issue.  In 
Manlicon v. West, 12 Vet. App. 238 (1999), the Court 
indicated that in a case in which a veteran expressed 
disagreement in writing with a decision by an agency of 
original jurisdiction and the agency of original jurisdiction 
failed to issue a SOC, the Board should remand the matter for 
issuance of an SOC.

In light of the foregoing, this case is REMANDED for the 
following action:

1.  Ensure compliance with the VCAA in 
accordance with 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159, and any other 
applicable legal precedent.

2.  Verify from which VA medical facility 
or facilities the veteran receives VA 
treatment and then obtain his VA 
treatment records.

3.  Schedule the veteran for a VA spine 
examination by an examiner who has not 
previously examined the veteran to 
determine the current nature and extent 
of the veteran's service-connected lumbar 
conditions, including both radicular and 
arthritic symptoms.  The examiner should 
also determine whether the veteran's 
thoracic and cervical spine conditions 
are proximately due to or the result of 
his service-connected herniated nucleus 
pulposus, L5-S1, with radiculopathy.  If 
the examiner cannot do so on a medically 
scientific basis, and without invoking 
processes relating to guesses or 
judgments based upon mere conjecture, the 
examiner should clearly and specifically 
so indicate in the examination report.  
Send the claims folder to the examiner 
for review.

4.  Readjudicate the veteran's increased 
rating claims, including whether the 
veteran's thoracic and cervical spine 
conditions are the result of his service-
connected lumbar condition and whether 
the veteran is entitled to referral for 
an extraschedular rating for his service-
connected disabilities.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits and all evidence 
received since February 2003.  An 
appropriate period of time should be 
allowed for response.

5.  After notifying the veteran of his 
right to have his appeal reviewed by a 
decision review officer or have the 
traditional appellate process followed 
and allowing for the requisite time for 
response, a SOC should be issued to the 
veteran and his representative concerning 
the claim of entitlement to a TDIU 
rating.  The veteran should be advised of 
the necessity of filing a timely 
substantive appeal.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



